DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Response to Amendment
The amendment filed 6/9/2022 has been entered:  Claims 21-25 remain pending in the present application.
Claims 21 - 25, and 27 - 29, and 36 - 40 remain pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 40 recites removing the wound contacting member from the wound bed, the wound contacting member removing less tissue from the wound bed than a wound contacting member with a strut thickness outside 0.007 to 0.5mm. However, there is no comparison in the specification to wound dressings with a strut thickness outside the claimed range in regards to tissue removal from the wound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 21-23, 25, and 27-29  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggar et al (US 2009/0105671 A1), hereinafter Daggar, in view of Kabra et al (US 5,573,994 A), hereinafter Kabra.

	Regarding claim 21, Daggar teaches a wound contacting member for negative pressure wound therapy (Abstract and Paragraphs 3-4) comprising a foam (Paragraph 56) and a cover member configured to form a sealed enclosure around the wound contacting member when the wound contacting member is applied to the wound bed (Paragraph 9 indicates a backing layer which forms a seal). Daggar also teaches applying negative pressure to the wound from a negative pressure source (Paragraph 22).
	Daggar does not teach the wound contacting layer comprising a unitary body of foam, the foam comprising a network of foam strut elements separated by pores, at least 95% of the strut elements comprising a thickness between 0.007 and 0.5 mm.
In the same field of endeavor, Kabra teaches a body of foam material for use in wound dressings (Col. 1, lines 53 - 63 indicates use as tissue supports and having good biocompatibility for biomedical applications), said foam being a unitary body comprising a network of foam strut elements separated by pores (Col. 13, lines 49 - 52), and at least 95% of the strut element comprising a thickness of between 0.007 and 0.5 mm (see Table 3, samples F09 and F48 in particular which recite strut sizes ranging from 15 - 100 µm, or 0.015 - 0.1 mm, which lies within the claimed range of 0.007 - 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Daggar to comprise the foam of Kabra. Doing so would allow for analogous wound treatment (Kabra teaches the foam being made of polymers such as poly vinyls or cellulose; Col. 3, lines 40 - 62; Daggar also discloses poly vinyl acetate in Paragraph 80), and would be advantageous in that the foam of Kabra can be air-dried while maintaining good structural properties and biocompatibility (Col. 9, lines 38 - 45).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and further teaches the thickness of the strut elements promoting granulation tissue growth at the wound bed simultaneously with the prevention or reduction of tissue in-growth into the wound contact member after application of negative pressure.

Regarding claim 22, the combination of Daggar and Kabra substantially discloses the invention as claimed. They do not explicitly disclose a porosity of between 5 and 25 ppi (though Kabra does disclose a number of porosities in Table 2; Columns 11 - 12, though the values are defined as a ratio rather than in ppi).
Kabra also teaches porosity being a significant property in tailoring foams to one’s needs, and further that porosity affects the strength and rigidity of the foam (Col. 9, lines 14 - 34). As such, Kabra teaches the porosity is a result affective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the porosity of Daggar and Kabra to be between 5 and 25 ppi as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

Regarding claim 23, Daggar and Kabra substantially disclose the invention as claimed. They do not explicitly disclose at least 10% of the strut element have a thickness of 0.23 mm or more.
However, Kabra does teach that the strut thickness (i.e. pore wall thickness; Col. 13, lines 49 - 51 indicate how the pores are formed by the struts, thus the struts and pore walls are analogous) as being a significant property in tailoring foams to one’s needs, as well as the intrinsic relationship between pore size and pore wall thickness, and also the effect on the strength and rigidity of the foam (Col. 9, lines 27 - 34 indicate how porosity, pore size, and strut size are all affected by the initial polymer concentration, in turn affects the overall strength of the foam).
As such, Kabra teaches the strut thickness is a result affective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the strut thickness of at least 10 % (e.g. 100%) of the struts of Daggar and Kabra to be at least 0.23 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

Regarding claim 25, Daggar and Kabra substantially disclose the invention as claimed. They do not explicitly disclose strut element having a total surface area between 30 and hundred 50 mm² in a 126 mm3 volume.
However, Kabra does teach that the strut thickness (i.e. pore wall thickness; Col. 13, lines 49 - 51 indicate how the pores are formed by the struts, thus the struts and pore walls are analogous) as well as pore size (pore size being intrinsically related to the pore surface area which would directly correspond to the strut surface area) as being a significant property in tailoring foams to one’s needs, as well as the intrinsic relationship between pore size and pore wall thickness, and also the effect on the strength and rigidity of the foam (Col. 9, lines 27 - 34 indicate how porosity, pore size, and strut size are all affected by the initial polymer concentration, in turn affects the overall strength of the foam).
As such, Kabra teaches the strut surface area is a result affective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pore size and surface area of Daggar and Kabra such that the strut element of a total surface area within the claimed range as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

Regarding claim 27, Daggar and Kabra substantially disclose the invention as claimed. Kabra further teaches an example foam having a density of 0.02 to 0.2 g/cm3 (Col. 1, lines 66 - 67), thus indicating the claimed density would fall within a “typical” range for porous foams. Kabra also teaches that the strut size (i.e. pore wall thickness; Col. 13, lines 49 - 51 indicate how the pores are formed by the struts, thus the struts and pore walls are analogous), as well as pore size being a significant property in tailoring foams to one’s needs (the amount of pores and struts intrinsically affecting density; e.g. more pores would create a less dense foam), as well as the intrinsic relationship between pore size and pore wall thickness, and also the effect the strength and rigidity of the foam (Col. 9, lines 27 - 34 indicate how porosity, pore size, and strut size are all affected by the initial polymer concentration, in turn affects the overall strength of the foam).
As such, Kabra teaches the density of the foam is a result affective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the overall density of the foam of Daggar and Kabra to be between 0.03 and 0.04 g/cm3 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

Regarding claim 28, Daggar and Kabra substantially disclose the invention as claimed. They do not explicitly disclose one or more functional elements comprising a thickness of 0.23 mm or more.
However, Kabra does teach that the strut thickness (i.e. pore wall thickness; Col. 13, lines 49 - 51 indicate how the pores are formed by the struts, thus the struts and pore walls are analogous) as being a significant property in tailoring foams to one’s needs, as well as the intrinsic relationship between pore size and pore wall thickness, and also the effect on the strength and rigidity of the foam (Col. 9, lines 27 - 34 indicate how porosity, pore size, and strut size are all affected by the initial polymer concentration, in turn affects the overall strength of the foam).
As such, Kabra teaches the strut thickness is a result affective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the struts to comprise at least one foam strut having a thickness of 0.23 mm or more (e.g. all of the struts) of the struts of Daggar and Kabra as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

Regarding claim 29, Daggar and Kabra substantially disclose the invention as claimed, but do not explicitly disclose at least 90% of the pores comprise a diameter of between 2.3 and 5.5 mm.
Kabra does teach pore size (e.g. pore diameter) as being a significant property in tailoring foams to one’s needs, as well as the intrinsic relationship between pore size and pore wall thickness, and also the effect on the strength and rigidity of the foam (Col. 1, lines 38 - 43Col. 9, lines 27 - 34 indicate how porosity, pore size, and strut size are all affected by the initial polymer concentration, in turn affects the overall strength of the foam).
As such, Kabra teaches diameter of pores is a result affective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pore size of Daggar and Kabra to comprise a diameter between 2.3 and 5.5 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

	Regarding claim 37, the combination of Daggar and Kabra substantially discloses the invention as claimed.
	They do not explicitly teach removing the cover layer and the wound contacting member from the wound, wherein the force required to remove the wound contacting member from the wound is less than 5 mN.
	However, Daggar does teach that in other wound dressings, the removal of the dressing can be painful and cause damage due to in-growth (Paragraphs 4, 6, and 18). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that excessive force required to remove the wound dressing (such as force required to separate the dressing from ingrown tissue) would similarly be painful and damaging, and thus would be a result effective variable affecting patient comfort and wound protection. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the force required to remove the wound contacting member of Daggar and Kabra to be between less than 5 mN as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

	Regarding claim 40, the combination of Daggar and Kabra substantially discloses the invention as claimed. Daggar further teaches removing the wound dressing from the wound (See Paragraph 4 and Page 6, right Column, under claim 51).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step of removing less tissue from the wound bed than a wound contacting member with a strut thickness outside 0.007 to 0.5mm.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggar and Kabra as applied to claim 21 above, and further in view of Krueger et al. (US 2005/0124709 A1), hereinafter Krueger.

	Regarding claim 24, Daggar and Kabra substantially discloses the invention as claimed, but do not explicitly discloses the wound contacting member having a compressive strain at -120 mmHg of between 50 ± 5% and 90 ± 5%.
	In the same field of endeavor, Krueger teaches an absorbent foam for use in wound dressings (Abstract and Paragraphs 2 and 42). Krueger further teaches the foam having a compressive resistance of 20% or less (i.e. a compressive strain of about 80%; Paragraphs 11 and 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressive strain of the foam of Kabra to be between 50 ± 5% and 90 ± 5% (i.e. 80% as disclosed by Krueger). Doing so would maintain the contact layer’s suitability of use in wounds while providing a soft, flexible and resilient contact layer (recognized in Paragraph 11 of Krueger).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar, Kabra, and Kreuger teaches all the claimed structure, and thus teaches the claimed method step.

	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggar and Kabra as applied to claim 21 above, and further in view of Ginther et al. (US 2007/0021697 A1), hereinafter Ginther and as evidenced by Hall et al. (US 2013/0096518 A1), hereinafter Hall.
	
	Regarding claim 36, the combination of Daggar and Kabra substantially discloses the invention as claimed.
	Daggar further teaches the application of negative pressure in the range of -40 mm Hg to -200 mmHg (Paragraph 22 teaches 60 - 80 mmHg which lies inside the claimed range) and further that the negative pressure and wound contacting member promotes granulation tissue growth at a wound bed simultaneously with the prevention or reduction of tissue in-growth into the wound contacting member (Paragraphs 3 - 6 and 18 indicate the device promotes wound healing, i.e. granulation tissue growth, and also prevents pain caused by tissue in-growth).
	Regarding the specific method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Daggar and Kabra teaches a method of applying negative pressure to the wound in the range of -40 to -200 mmHg and the wound contacting member promoting the growth of granulation tissue at the wound.
	Daggar and Kabra do not teach explicitly applying negative pressure for at least 72 hours or wherein the negative pressure causes the wound contacting member to compress and decrease the void volume and increase the strut volume.
	However, Hall discloses that foam wound dressing (Abstract; Fig. 8) inherently compress under negative pressure due to the surrounding ambient pressure being greater than that inside the wound (Paragraph 115). As such, it is inherent that the porous foam of Daggar and Kabra would similarly compress (effectively decreasing void volume and increasing relative strut volume) during negative pressure therapy.
	Further, in the same field of endeavor, Ginther teaches a foam dressing (Abstract; Fig. 4) wherein negative pressure is applied to the wound bed for at least 72 hours (Paragraph 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Daggar and Kabra to specifically apply the dressing and negative pressure to the wound bed for at least 72 hours. Doing so would be beneficial in ensuring bulk elimination of bacteria in the wound (recognized in Paragraph 61 of Ginther), which Daggar also recognizes reducing the bacterial burden as being an essential purpose of negative pressure therapy (Paragraph 3).

	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggar and Kabra as applied to claim 34 above, and further in view of Robinson et al. (US 2010/0160874 A1) hereinafter Robinson.

	Regarding claim 38, the combination of Daggar and Kabra substantially discloses the invention as claimed.
	They do not explicitly teach the application of negative pressure to the wound causes the wound contacting member to indent into tissue of the wound by 950 ± 50 to 1000 ± 50 µm.
	In the same field of endeavor, Robinson teaches a wound dressing (Abstract; Fig. 1) comprising a contact layer which indents into the tissue of the wound (i.e. microdeformations; Fig. 2, element 112; Paragraph 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound contact layer of Daggar and Kabra to comprise the microstrain inducing elements of Robinson. Doing so would predictably cause the wound contacting member to indent into the tissue of the wound which would further promote healing (recognized in Paragraph 27 of Robinson).
	Daggar, Kabra, and Robinson still do not explicitly disclose the exact value of indenting 950 ± 50 to 1000 ± 50 µm.
	However, as previously stated, Robinson teaches these microdeformations activating a number of cellular responses to promote wound healing (Paragraph 27). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify amount of indentation of Daggar, Kabra, and Robinson to be between 950 ± 50 to 1000 ± 50 µm as a matter of routine optimization (such as to maximize the healing effect without causing trauma to the wound with excessive indentation) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar, Kabra, and Robinson teaches all the claimed structure, and thus teaches the claimed method step.

	Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggar and Kabra as applied to claim 21 above, and further in view of Ginther and in view of Hall.

	Regarding claim 39, the combination of Daggar and Kabra substantially discloses the invention as claimed.
	They do not explicitly teach a pore volume of 90 ± 5% to 98 ± 5% of the total volume, and after applying negative pressure for at least 72 hours, the wound contacting member has a pore volume of 70 ± 5% to 90 ± 5%.
	Firstly, in the same field of endeavor, Ginther teaches a foam dressing (Abstract; Fig. 4) wherein negative pressure is applied to the wound bed for at least 72 hours (Paragraph 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Daggar and Kabra to specifically apply the dressing and negative pressure to the wound bed for at least 72 hours. Doing so would be beneficial in ensuring bulk elimination of bacteria in the wound (recognized in Paragraph 61 of Ginther), which Daggar also recognizes reducing the bacterial burden as being an essential purpose of negative pressure therapy (Paragraph 3).
	Daggar, Kabra, and Ginther still do not explicitly teach the respective pore volumes before and after treatment.
	In the same field of endeavor, Hall teaches a foam wound dressing (Abstract; Fig. 8) which compresses under negative pressure due to the surrounding ambient pressure being greater than that inside the wound (i.e. pore volume decreases with negative pressure; Paragraph 115). Hall further teaches compression of the foam applies stress to the tissue (Paragraph 115).
 	While Daggar, Kabra, Ginther, and Hall still do not explicitly teach the exact values of 90 ± 5% to 98 ± 5% of the total volume transitioning to a pore volume of 70 ± 5% to 90 ± 5%, Hall does teach the force to the wound bed resulting from compression of the foam element being beneficial to the wound, and that the compression can be controlled through porosity (i.e. controlled by pore volume; Paragraphs 109 and 115). As such, the pore volume, including the pore volume at any point in the negative pressure is a result effective variable as the compression of the foam provides a beneficial effect to the wound. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pore volume of the wound contacting member of Daggar, Kabra, Ginther and Hall to initially be 90 ± 5% to 98 ± 5% of the total volume, and after applying negative pressure for at least 72 hours, the wound contacting member has a pore volume of 70 ± 5% to 90 ± 5% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Daggar and Kabra teaches all the claimed structure, and thus teaches the claimed method step.

Withdrawn Objections/Rejection
Applicant’s arguments and amendments have been acknowledged, and overcome the 112(b) rejection set forth in the non-final office action mailed 3/9/2022. All previous 112 rejections have been withdrawn. However, a new 112(b) rejection have been made in regards to claim 40 as set forth above.
	
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant argues Kabra provides zero guidance to one of ordinary skill in the art to select pore or strut sizes to promote granulation tissue growth simultaneously with the prevention or reduction of tissue in-growth into the wound contacting member.
While this point is moot as Kabra anticipates the claimed range, Examiner notes the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further Argues Kabra does not explicitly mention wound dressings. However, it would have been obvious to a person of ordinary skill in the art before the effective filling date that “biomedical applications” would be in the same field of endeavor as wound dressings. Further, Kabra teaches the foam being made of polymers such as poly vinyls or cellulose, which Daggar also discloses poly vinyl acetate. Kabra also teaches  Accordingly, the teachings of Kabra are relevant to Applicant’s field of endeavor.
Further, Kabra indicates strut thickness affects the strength of the foam, as well having a number of benefits including being air-dryable while still having good structural properties (Col. 9, lines 14 - 34), which would be applicable to the field of wound dressings. 
Even if Kabra’s disclosed ranges did not overlap with Applicant’s claim, Kabra teaches that strut thickness is a result affective variable.
There appears to be no evidence that the claimed range of strut thickness, as well as in regards to the dependent claims drawn to ranges, would fall outside the scope of routine experimentation. Also see MPEP section 2144.05 (II) which relates to Optimization Within Prior Art Conditions or Through Routine Experimentation.
A rejection on the grounds of routine optimization may be overcome in showing criticality or unexpected results. See MPEP section 2144.05 (III) which relates to REBUTTAL OF PRIMA FACIE CASE OF OBVIOUSNESS. That is, the burden falls to Applicant to prove that optimizing the claimed parameters in view of the prior art would not result in the claimed invention, beyond mere assertions as such.  However, Examiner notes a showing of criticality or unexpected results would need to be clearly linked to the claimed strut thickness in particular, or whatever other dimension is intended to be relied upon.

Applicant’s arguments regarding the dependent claims are similarly moot as claim 21 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sackinger et al. (US 2010/0021528 A1) teaches a therapeutic foam fiber dressing (Abstract and Paragraph 3) having fibers with diameters of 0.01 to 0.03 mm (i.e. 10 - 30 µm; Paragraph 34, which is within, and thus anticipates the claimed range).
Pinto et al (US 2009/0012482 A1) teaches a negative pressure wound device (Fig. 8, Abstract) comprising foam filaments in the range of 0.001 to 10 mm thick (Paragraphs 62 and 66).
Jayakody et al. (US 2011/0070423 A1) teaches a foam-fiber material having fibers that are 0.005 to 0.1 mm thick (Paragraph 35).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                  

/PHILIP R WIEST/             Primary Examiner, Art Unit 3781